Citation Nr: 1550453	
Decision Date: 12/02/15    Archive Date: 12/10/15

DOCKET NO.  11-03 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1. Whether new and material evidence has been received to reopen the service connection claim for right ear hearing loss. 

2. Entitlement to service connection for right ear hearing loss. 


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

J. Rutkin, Counsel


INTRODUCTION

The Veteran completed an honorable career in the U.S. Navy, serving on active duty from July 1963 to January 1991. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California. 

The Veteran testified at a hearing before the undersigned in September 2015.  A transcript is of record. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The claim for service connection for right ear hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. An unappealed rating decision dated in May 1991 last denied the service connection claim for right ear hearing loss. 

2. Additional evidence received since the May 1991 rating decision is neither cumulative nor redundant of the evidence previously of record, and raises a reasonable possibility of substantiating the service connection claim for right ear hearing loss. 
CONCLUSIONS OF LAW

1. The May 1991 rating decision, which denied service connection for right ear hearing loss, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).

2. New and material evidence has been submitted to reopen the service connection claim for right ear hearing loss.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran petitions to reopen the previously denied claim of entitlement to service connection for right ear hearing loss.  For the following reasons, the Board finds that reopening is warranted.  

Service connection for right ear hearing loss was last denied in a May 1991 rating decision.  The Veteran was notified of this decision and his appellate rights in a June 1991 letter.  See 38 C.F.R. § 19.25 (2015).  He did not submit a notice of disagreement (NOD).  See 38 C.F.R. §§ 20.200, 20.201, 20.302 (2015) (setting forth requirements and timeframe for initiating an appeal).  Moreover, new and material evidence was not of record within one year of this decision.  See 38 C.F.R. § 3.156(b); Young v. Shinseki, 22 Vet. App. 461, 466 (2009) (holding that new and material evidence received within one year of an RO decision prevents that decision from becoming final); see also 38 C.F.R. § 3.400(q) (2015) (providing that, as to new and material evidence received within appeal period, "effective date will be as though the former decision had not been rendered").  Consequently, the May 1991 rating decision is final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  

Under 38 U.S.C.A. § 5108, VA may reopen a previously and finally disallowed claim when "new and material" evidence is presented or secured with respect to that claim.  This requires a review of all evidence submitted by or on behalf of a claimant since the last final denial (whether on the merits or on procedural grounds) to determine whether a claim may be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).

VA regulation defines "new and material evidence" as follows.  "New evidence" means evidence not previously submitted to agency decision makers, and "material evidence" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  In order to warrant reopening, the new evidence must neither be cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.; see Shade v. Shinseki, 24 Vet. App. 110, 117 (2010) (holding that there is a "low threshold" for reopening).  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed, unless it is inherently false or untrue or, if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

The May 1991 rating decision denied service connection for right ear hearing loss because the RO found that the evidence did not show a current hearing loss disability.  Since this decision was issued, audiograms from the San Diego Naval Medical Center (NMC) dated in January 2014 and October 2015 have been added to the file reflecting puretone thresholds that establish the presence of a right ear hearing loss disability.  See 38 C.F.R. § 3.385 (2015) (defining disabling hearing loss for VA compensation purposes); Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  These audiograms are new to the file and relate to an unestablished fact necessary to substantiate the claim, namely evidence of a current disability.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (holding that service connection requires, among other things, evidence of a current disability); see also 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  As there was no evidence of a right ear hearing loss disability at the time of the May 1991 rating decision, these audiograms are not cumulative or redundant of the evidence previously of record.  They also raise a reasonable possibility of substantiating the claim in light of the Veteran's established in-service noise exposure.  See Shade, 24 Vet. App. at 117. 

Accordingly, new and material evidence is of record to reopen the claim for right ear hearing loss.  See 38 C.F.R. § 3.156(a); Shade, 24 Vet. App. at 117. 


ORDER

New and material evidence has been received to reopen the service connection claim for right ear hearing loss; the appeal is granted to this extent only. 


REMAND

This claim must be remanded for further development to ensure that it is afforded every due consideration, and to aid the Board in making an informed decision. 

Given the January 2014 and August 2015 audiograms showing a right ear hearing loss disability, a new VA examination must be performed and an opinion obtained as to the likelihood that it was caused by in-service noise exposure.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 

The results of a March 2007 audiological examination from the San Diego Naval Medical Center (NMC) must also be added to the claims file.  In this regard, a March 2007 NMC record states that a "comprehensive audiological evaluation" was performed, but the results from this testing are not in the file. 

In his September 2015 hearing testimony, the Veteran stated that he began receiving treatment at VA beginning in 2009.  His VA treatment records must be added to the file. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Add to the file the March 2007 audiological examination results from the San Diego Naval Medical Center. 

2. Obtain any VA treatment records from the San Diego Healthcare System dated since January 2009.  

3. Thereafter, schedule the Veteran for a VA audiological examination and request a medical nexus opinion from the examiner.  The examination should be performed by the audiologist who conducted the January 2010 examination, if this can be arranged without delay.  Otherwise, the examination may be performed by another audiologist or qualified medical professional.  The claims file must be made available to the examiner for review. 

The examiner must provide an opinion as to the likelihood that the Veteran's right ear hearing loss results from in-service noise exposure or is otherwise related to service.  
* The examiner must comment on the puretone threshold shift in the right ear between the January 1991 service retirement examination and an April 1991 VA audiological examination, as noted in the January 2010 VA opinion.  Significantly, based on a "significant shift" at 4000 Hertz in the left ear (0 decibels to 20 decibels), the January 2010 examiner found that the left ear hearing loss was at least as likely as not related to military noise exposure.  

A complete explanation in support of the opinion must be provided. 

4. Then, review the claims file and ensure that all requested development actions have been completed in full.  If the VA examination report does not adequately respond to the above remand directives, it must be returned to the examiner for corrective action.

5. Finally, after completing any other development that may be indicated, readjudicate the claim on the merits.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
P.M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


